Citation Nr: 0121123	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  98-14 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for residuals of cold 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1953 to 
June 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1997 rating decision in which 
the RO denied service connection for bilateral pes planus, 
bilateral hallux valgus with arthritis of first 
metatarsophalangeal joints and forefoot imbalance 
(recharacterized above as a bilateral foot disorder) and 
residuals of cold exposure.  The veteran filed a notice of 
disagreement in March 1998 and a statement of the case (SOC) 
was issued in June 1998.  The veteran submitted a substantive 
appeal in July 1998, with no hearing requested.  Upon receipt 
of additional evidence, the RO issued supplemental SOCs in 
November 1999, May 2000, September 2000 (with corrections in 
November 2000), and May 2001.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated the concept of a well-
grounded claim (thus superseding the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) and redefined VA's duty to assist the veteran 
regarding his claim.  The Veterans Claims Assistance Act of 
2000 provides, in pertinent part, that the veteran must be 
notified of any information, including medical or lay 
evidence, necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) as codified at 38 U.S.C. 
§ 5103.  Furthermore, reasonable efforts must be made to 
obtain records (including private records) that the veteran 
sufficiently identifies and a medical examination must be 
made available when the evidence of record is insufficient 
for rendering a decision on the claim.  Veterans Claims 
Assistance Act of 2000, 114 Stat. at 2097-98.  Additional 
development is required in connection with this Act.  The 
development required will be detailed below.

In cases where the veteran's service medical records are 
unavailable through no fault of his own, there is a 
"heightened duty" to assist the veteran in the development of 
the case, which includes advising the veteran that alternate 
in-service evidence will be considered.  38 U.S.C.A. 
§ 5103A(c)(1) (West Supp. 2001); see O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (where the veteran's service medical records have been 
destroyed or lost, there is a duty to advise the veteran to 
obtain other forms of evidence).  

In this case, the veteran alleged that soon after service, he 
went to work for a police department in Indiana.  It may be 
that medical records and an employment physical examination 
are available from this employer.  In this regard, most 
police organizations require a physical examination prior to 
employment.  The name and address of the police department 
and the dates of employment should be furnished the VA so 
that an attempt might be might to obtain these records.

The veteran reported that he is receiving Social Security 
benefits since 1988.  Any administrative decision and 
underlying medical records used as a basis to grant 
disability benefits should be obtained.  The United States 
Court of Veterans Appeals (Court) has held that the VA has a 
duty to attempt to secure all records of the SSA regarding 
the veteran's determination of unemployability for SSA 
purposes.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  Thus, the RO must request complete copies of the SSA 
records utilized in awarding the veteran disability benefits.  
Similarly, the veteran is receiving disability benefits from 
the Connecticut General Insurance Company.  Medical records 
used by this company to determine the veteran's eligibility 
for disability benefits should be obtained.

The veteran reported treatment at a VA facility in 1996.  The 
facility should be identified by the veteran, and treatment 
records should be obtained.

The August 2000 VA examination failed to specify the etiology 
of the veteran's diagnoses of bilateral pes planus deformity, 
with bilateral hallux valgus and heel spurs, mild arthritis 
of the metatarsophalangeal joints of the great toes, and 
degenerative calcification insertion of the Achilles tendon, 
or whether there is any relationship between these disorders 
and the veteran's military service.  The Board notes further 
that these matters were not addressed by other medical 
evidence of record.  As there is insufficient medical 
evidence upon which to decide the veteran's service 
connection claim as it regards his bilateral foot disorder, 
another VA examination would be helpful in the adjudication 
of this case.

The veteran is herein advised that, in keeping with VA's duty 
to assist, as announced in Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991), the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  If the 
veteran fails to report for any scheduled examination, a 
decision shall be based on the evidence of record.  See 
38 C.F.R. § 3.655.

Finally, in a letter dated in January 2000, the veteran wrote 
as follows:  "I have no way to prove I suffered cold 
exposure in Korea, which a doctor told me may have 
contributed to my foot problems."  A statement should be 
obtained from this physician or any other physician to the 
effect that the veteran has residuals of frostbite which is 
at least as likely as not had its onset in or is otherwise 
related to military service.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran in 
writing.  

I.  He should be advised of the need 
to substantiate his claims; namely, 
by submitting medical evidence that 
he has residuals of frostbite; 
evidence of continuity of 
symptomatology, and medical evidence 
demonstrating that it is at least as 
likely as not that the disabilities 
for which he is seeking service 
connection had their onset in 
service.  

II.  The veteran should also be 
advised that if he took any 
employment physicals, sought any 
treatment from health units at his 
place of employment or applied for 
insurance based on his health 
status, such records would be 
useful.  The veteran should attempt 
to obtain these records on his own 
or request the assistance of VA by 
furnishing any relevant names and 
addresses.  Specifically, the 
veteran should obtain medical 
records pertaining to his employment 
as a police office or request the RO 
to assist him in so doing.  Any 
medical records identified should be 
associated with the claims folder 
upon obtaining authorization.  

III.  If any records requested by VA 
are unavailable, or the search for 
such records otherwise yields 
negative results, that fact should 
be clearly documented in the 
veteran's claims folder, and the 
veteran so notified and given the 
opportunity to submit the evidence 
on his own.  

IV.  As the veteran specifically 
noted that a physician had rendered 
an opinion concerning the 
relationship of reported frostbite 
in service to his current 
complaints, he should ask this 
physician to document this fact in 
writing and submit such evidence to 
VA.

2.  The Social Security Administration 
and the Connecticut General Insurance 
Company should be asked to furnish all 
medical records and any administrative 
decisions relevant to the veteran's grant 
of disability benefits.

3.  The veteran should be asked to 
identify VA and private facilities from 
whom he has sought treatment for the 
conditions at issue.  Any evidence not 
already of record should be requested.

4.  After associating with the claims 
folder any documents pursuant to the 
development requested above, the veteran 
should be afforded an appropriate VA 
examination to determine the etiology of 
his bilateral foot disorder.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in the claims folder, to 
include a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
physician should render an opinion, as to 
whether it is at least as likely as not 
that any current bilateral foot disorder, 
as diagnosed in the August 2000 QTC 
examination, is due to or the result of 
the veteran's service, or whether the 
disorder is due to other causes.  
Specifically, the examiner should provide 
a professional opinion concerning the 
following, with full supporting 
rationale:

I.  Whether it is at least as 
likely as not that the veteran's 
current bilateral pes planus 
originated in service.  

II.  Whether it is at least as 
likely as not that the veteran's 
current bilateral hallux valgus 
originated in service.

III.  Whether it is at least as 
likely as not that the veteran's 
current metatarsophalangeal joint 
arthritis of the great toes 
originated in service.

Use of the italicized language above in 
formulating responses is requested.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a legible report.

In addition, if the veteran submits 
medical evidence of the presence of 
residuals of frostbite, the examiner 
should answer the following questions:  
Does the veteran have residuals of cold 
exposure?  If so, details such 
residuals.  Is it at least as likely as 
not that any residuals of cold exposure 
has its onset in or is otherwise related 
to military service or are the residuals 
attributable to some other cause?  

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's claims, on 
the merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. § 3.655 (as 
appropriate) and the recently 
amended/added statutory provisions 
pertaining to VA's duty to notify and 
assist the veteran.  The RO must provide 
adequate reasons and bases for all of 
its determinations, citing all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  If the 
veteran fails to appear for the 
examination, the letter notifying him of 
the date and time of the examination and 
the address to which it was sent should 
be included in the claims folder.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond within the applicable time 
before the claims folder is returned to 
the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



